Citation Nr: 1600198	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  14-05 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a bilateral foot condition.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for a right thumb disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1963 to June 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2015, the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing.  A copy of the transcript has been associated with the claims file. 

The Board notes that the Veteran originally submitted a claim for service connection for plantar fasciitis.  However, treatment records including April 2012 VA medical center (VAMC) x-rays note impressions of calcaneal spurs, pes planus, degenerative changes, and hammertoe.  Therefore, the Board has accordingly recharacterized the Veteran's claim more broadly as a claim for service connection for a foot condition, in order to encompass the above.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  

The issues of service connection for bilateral hearing loss, a bilateral foot condition, sleep apnea, and a right thumb disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

The Veteran is competent to report having experienced tinnitus since service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Regarding tinnitus, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, as to the claim of service connection for tinnitus, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014). 
In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2015).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case the Veteran essentially contends that his tinnitus disability had its onset in service, due to serving as a flight line mechanic during which he would work with engines, without using hearing protection.  See e.g., September 2015 hearing transcript.  

The first element of service connection is medical evidence of a current disability. The evidence of record includes diagnoses of tinnitus.  See, e.g., the March 2013 VA examination.  As such, this element is satisfied.

The second criterion for service connection is medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran has consistently reported that he experienced ringing his ears during and since service.  As stated above, the Veteran is competent to give evidence about what he experienced, including serving as a flight line mechanic during which he would work with engines, without using hearing protection, as it is subject to lay observation.  The Veteran has been consistent that this is the acoustic trauma that he sustained.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  His DD 214 confirms that he served as single engine airplane mechanic, a position that likely would have exposed him to acoustic trauma.  Thus the second element is satisfied. 

The third criterion for service connection is medical evidence, or in certain circumstances, lay evidence, of a nexus between the current disability and the in-service disease or injury.

The Veteran is competent to testify as to observable symptoms such as ringing in his ears, because these symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra.  As shown above, the Veteran has been consistent in his lay statements and statements to medical clinicians that he first experienced ringing in his ears during service, and that this ringing has continued since service.  Given the consistency of the testimony and the written statements of the Veteran, the Board finds his assertions of ringing in the ears dating back to service to be credible.  The Veteran's statements here establish continuous symptoms such as to enable a grant of service connection for tinnitus. 

The Board recognizes that in the VA opinion, the VA examiner reported, after reviewing the Veteran's service treatment records and conducting an audiological examination of the Veteran, that the Veteran's tinnitus was related to his hearing loss, which he found not to be related to service.  However, as discussed above, the Board finds that the Veteran is competent to offer lay testimony as to the in-service onset for his tinnitus.  Moreover, although tinnitus was not documented in service, the Veteran is competent to report that he experienced tinnitus therein. 

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus was incurred in service.  38 C.F.R. § 3.102 (2015).


ORDER

Service connection for tinnitus is granted.


REMAND

First, the Veteran contends that not all of his service treatment records have been associated with the claims file.  See February 2014 VA Form 9 Substantive Appeal.  In February 2012, an response to a Personnel Information Exchange System (PIES) request indicated that some of the Veteran's service records were under his service number ([redacted]).  Therefore, upon remand, his records should be searched again for any outstanding service treatment records, including under his service number, and alternative sources if necessary should also be searched.

Next, the Veteran specified at his September 2015 that x-rays at the VAMC had shown that he had arthritis in his right thumb.  X-rays of record include an August 2010 x-ray which notes a normal impression and no arthritis, however, Veteran has continued to complain of thumb pain since that time, and in December 2012 a VAMC clinician noted that the Veteran had tenderness in the metacarpophalangeal joint and proximal interphalangeal joints and that he was unable to flex the thumb completely.  Therefore, upon remand, updated VAMC treatment records, including any recent thumb x-rays, should be obtained.  

The Veteran has not yet been afforded a VA examination for his claimed bilateral foot condition, sleep apnea, or right thumb disability.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

Regarding his right thumb disability, the Veteran stated during his September 2015 hearing that he suffered an "M1 thumb" while operating an M1 gun in service, because he did not remove his thumb quickly enough and it was hit by a rod in the gun, which jammed his thumb.  While the Veteran's service treatment records currently of record do not contain a diagnosis of a right thumb disability the Board notes that the Veteran is competent to give evidence about what he experienced during and immediately after service; as injuring his thumb while using a gun is subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Upon remand, the Veteran should be afforded a VA examination to determine the nature and etiology of his right thumb disability.

Regarding sleep apnea, the Veteran stated during his September 2015 hearing that in the summer of 1965 he was in Camp McCoy, Wisconsin on temporary duty and was crew chief on an aircraft that crashed.  He stated that after the crash he started to have sleeping problems, including problems breathing and nightmares.  While the Veteran's service treatment records do not contain a diagnosis of sleep apnea, the Board notes that the Veteran is competent to give evidence about what he experienced during and immediately after service; as sleep problems are subject to lay observation.  See e.g., Layno, supra.  Upon remand, the Veteran should be afforded a VA examination to determine the nature and etiology of his sleep apnea.

Regarding his bilateral foot condition, the Veteran stated during his September 2015 hearing that he was issued boots that were too small in service and that his feet would often get overheated during work on the hot tarmac, and that he has had foot problems since service.  While the Veteran's service treatment records do not contain a diagnosis of a foot condition, the Board notes that the Veteran is competent to give evidence about what he experienced during and immediately after service; as too small boots and experiencing a hot tarmac are subject to lay observation.  See e.g., Layno supra.  Upon remand, the Veteran should be afforded a VA examination to determine the nature and etiology of his bilateral foot condition.

Finally, the Veteran has already been afforded a VA hearing examination in March 2013.  The examiner noted that service medical records documented normal hearing for the whisper speech test on the enlistment physical and normal hearing thresholds on the separation physical.  The examiner further stated that due to the absence of ear and frequency specific audiometric testing at Veteran's enlistment physical it was not possible to determine if there was a change in hearing during military service.  However, overall the examiner opined that based on the evidence provided it was less likely than not that the hearing loss was related to military noise exposure.
The 2013 examiner used the normal hearing examination separation results as indication that there is no nexus.  However, as Hensley v. Brown demonstrates, even where there is no evidence of the veteran's hearing disability until many years after separation from service, "[I]f evidence should sufficiently demonstrate a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service; the requirements of 38 U.S.C. § 1110 would be satisfied [for the basis of determining a disability]." (citing Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a disability at that time, he may still establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App 155 (1993).  Therefore, a showing of normal hearing upon separation is not enough to provide the sole basis for a denial of a claim for service connection for bilateral hearing loss without any other rationale.  Consequently, upon remand, the Veteran must be afforded a new VA opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Submit requests to the appropriate government repositories, for any outstanding service treatment records for the Veteran, including under service number [redacted].  

If such records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  Obtain any updated VAMC treatment records, specifically to include right thumb treatment.  See September 2015 hearing.
3.  Schedule the Veteran for an examination to determine the nature and etiology of his right thumb disability.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

The examiner should identify any current diagnosis of record and provide an opinion, with supporting rationale, as to the nature and etiology of the disability.

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that any right thumb disability began in or is etiologically related to any incident of the Veteran's military service.

Attention is invited to the Veteran's contentions that he suffered an "M1 thumb" while operating an M1 gun in service because he did not remove his thumb quickly enough and it was hit by a rod in the gun, which jammed his thumb.

4.  Schedule the Veteran for an examination to determine the nature and etiology of his sleep apnea.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea began in or is etiologically related to any incident of the Veteran's military service.

Attention is invited to the Veteran's contentions that his sleep apnea started in service during the summer of 1965 when he was in Camp McCoy, Wisconsin and was crew chief on an aircraft that crashed, because after the crash he started to have sleeping problems, including problems breathing and nightmares.  

5.  Schedule the Veteran for an examination to determine the nature and etiology of his bilateral foot condition.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

The examiner should identify any current diagnosis of record and provide an opinion, with supporting rationale, as to the nature and etiology of the disability.

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that any bilateral foot condition began in or is etiologically related to any incident of the Veteran's military service.

Attention is invited to the Veteran's contentions that he was issued boots that were too small in service and that his feet would often get overheated during work on the hot tarmac, and that he has had foot problems since service.  

6.  Schedule the Veteran for an examination to determine the nature and etiology of his bilateral hearing loss.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss began in or is etiologically related to any incident of the Veteran's military service, including his work as an engine mechanic.

Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley  v. Brown, supra.

In rendering the above opinions, the examiner should consider that the absence of in-service evidence of disability during service, including at the separation examination, is not always fatal to service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists. 

The examiners for the above examinations are asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiners are reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

7.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


